Case 2:20-cv-05581-DSF-GJS Document 57 Filed 10/29/20 Page 1 of 5 Page ID #:844




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     BEYOND BLOND                        CV 20-5581 DSF (GSJx)
     PRODUCTIONS, LLC,
           Plaintiff,                    Order DENYING Defendants’
                                         Motion for Clarification; or, in
                     v.                  the Alternative, Amendment of
                                         Preliminary Injunction (Dkt. 49)
     EDWARD HELDMAN III, et al.,
          Defendants.



          Defendants Edward Heldman III, ComedyMX, Inc., and
    ComedyMX, LLC move to clarify that the permanent injunction in this
    case applies only to the United States. Dkt. 49 (Mot.). Plaintiff Beyond
    Blond Productions, LLC opposes. Dkt. 52 (Opp’n). The Court deems
    this matter appropriate for decision without oral argument. See Fed.
    R. Civ. P. 78; Local Rule 7-15. For the reasons stated below, the motion
    is DENIED.

                            I.   BACKGROUND

           Beyond Blond is a small business that “helps content owners
    leverage their music and video catalogs into new and different product
    offerings for digital distribution.” Dkt. 32 (FAC) ¶ 12. Beyond Blond
    also “acquires and purchases public domain videos and cartoon classics,
    makes compilations of same, and lists the works on video streaming
    platforms.” Id. ¶ 14. In late 2016 or early 2017, Beyond Blond
    acquired, digitized, and edited cartoon classics, including Bugs Bunny,
    Popeye, and Mighty Mouse, from tapes and the public domain. Id. ¶ 15.
    Defendants, similarly, “create compilations of cartoon classics and
    stream the same on video hosting platforms.” Id. ¶ 17. Heldman
Case 2:20-cv-05581-DSF-GJS Document 57 Filed 10/29/20 Page 2 of 5 Page ID #:845




    controls ComedyMX, LLC and is the president, secretary, treasurer,
    and director of ComedyMX, Inc. See id. ¶¶ 2-4.

           Between February 2017 and May 2019, Beyond Blond uploaded
    six cartoon classic compilations to Amazon’s Prime Video Direct. See
    id. ¶ 15. In March 2020, Defendants submitted six Digital Millennium
    Copyright Act takedown notices to Amazon. Id. ¶ 18. Beyond Blond
    filed counternotifications with Amazon, but Amazon responded that it
    would not restore Beyond Blond’s videos unless Defendants withdrew
    their takedown notices. Id. ¶ 27.

          After Amazon rejected Beyond Blond’s appeal, see id. ¶ 28,
    Beyond Blond brought this action asserting claims against Defendants
    for Misrepresentation of Copyright Claims, 17 U.S.C. § 512(f);
    Declaration of Copyright and Trademark Invalidity, Unenforceability,
    and Non-Infringement; Trademark Invalidity, Unenforceability, and
    Non-Infringement; Tortious Interference with Existing and Prospective
    Economic Advantage; Trade Libel/Product Disparagement; and
    California’s Unfair Competition Law (UCL), Cal. Bus. & Prof. Code
    § 17200. FAC at 1.

           On August 14, 2020, the Court granted Beyond Blond’s request
    for a preliminary injunction. Dkt. 25 (PI). The preliminary injunction
    instructed Defendants to withdraw their takedown notices for seven of
    Beyond Blond’s videos. PI at 19-20. It further stated that Defendants
    were enjoined from “issuing takedown notices concerning the seven
    videos described above or otherwise notifying Amazon that Defendants
    have copyrights or trademarks in the videos offered for sale by Plaintiff
    and that Plaintiff’s sales violate those copyrights or trademarks.” Id. at
    20.

                         II.    LEGAL STANDARD

           “A district court has discretion to clarify the scope of an
    injunction.” Smagin v. Yegiazaryan, No. CV-14-09764 RGK-PLA, 2020
    WL 1652347, at *3 (C.D. Cal. Apr. 1, 2020); see N.A. Sales Co., Inc. v.
    Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984). While such
    relief is in the sound discretion of the court, courts should not “withhold


                                        2
Case 2:20-cv-05581-DSF-GJS Document 57 Filed 10/29/20 Page 3 of 5 Page ID #:846




    a clarification in the light of a concrete situation that left parties . . . in
    the dark as to their duty toward the court.” Regal Knitwear Co. v.
    N.L.R.B., 324 U.S. 9, 15 (1945).

           Neither the Federal Rules of Civil Procedure nor the Local Rules
    generally provide for a motion for clarification. See United States v.
    Philip Morris USA Inc., 793 F. Supp. 2d 164, 168 (D.D.C. 2011) (“there
    is no Federal Rule of Civil Procedure specifically governing ‘motions for
    clarification.’”). A number of courts have interpreted a “motion for
    clarification” as a motion for reconsideration under Federal Rule of
    Civil Procedure 60(b). See, e.g., In re Int’l Fibercom, Inc., 503 F.3d 933,
    938 (9th Cir. 2007); Fed. R. Civ. P. 60(b).

                              III.   DISCUSSION

          Defendants seek to clarify that the preliminary injunction is
    limited to the United States because “[i]t is well settled that U.S.
    copyright law does not have extraterritorial effect.” Mot. at 5.
    Defendants file this Motion pursuant to Rule 60(b), which states that
    “the court may relieve a party or its legal representative from a final
    judgment, order, or proceeding” for specific reasons. Fed. R. Civ. P.
    60(b). But “a preliminary injunction is not a ‘final judgment, order, or
    proceeding’ that may be addressed by a motion under Rule 60(b).”
    Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d
    867, 880 (9th Cir. 2000). Therefore, the Court addresses Defendants’
    motion under its inherent discretion to clarify an injunction.

           Defendants request clarification, arguing that the preliminary
    injunction contains a “geographically vague or overbroad enjoinment”
    that should be limited to “the territorial limitations of U.S. copyright
    law,” meaning the United States. Mot. at 5. In its opposition, Beyond
    Blond argues that Defendants’ motion is “frivolous” because the
    Defendants have not asserted copyright infringement causes of action
    in this case. Opp’n at 4. Defendants respond that “ComedyMX LLC
    and ComedyMX Inc. seek to obtain copyright registrations/protection in
    foreign jurisdictions and possibly pursue claims for copyright
    infringement in those foreign jurisdictions.” Dkt. 54 (Reply) at 3.



                                           3
Case 2:20-cv-05581-DSF-GJS Document 57 Filed 10/29/20 Page 4 of 5 Page ID #:847




           Defendants’ reply establishes that they do not request
    clarification based on the current facts of the case; they construct a
    theoretical scenario to “preempt potential future litigation.” See Philip
    Morris, 793 F. Supp. 2d at 169. The motion “does not ask the Court to
    construe the scope of its Order by applying it in a concrete context.” Id.
    at 168-69 (citing Int’l Rectifier Corp. v. Samsung Elecs. Co., 361 F.3d
    1355, 1359-62 (Fed. Cir. 2004) (holding that the district court abused
    its discretion by refusing to grant a “motion to clarify, vacate, or
    modify” its injunction when that court had impermissibly expanded its
    scope to cover certain extraterritorial activity)). Instead, Defendants
    base their request on claims they may “possibly pursue” concerning
    copyrights they “seek to” register or obtain. Reply at 3.

             This is an impermissible request for an advisory opinion, and the
    Court “decline[s] the invitation to [in effect] opine on whether [the
    Defendants] could be held in contempt . . . because that issue is not
    before [it] at this time.” F.T.C. v. Enforma Nat. Prod., Inc., 31 F. App’x
    349, 350 (9th Cir. 2002); see also In re Volkswagen “Clean Diesel”
    Mktg., Sales Practices, & Prod. Liab. Litig., 914 F.3d 623, 647 (9th
    Cir.), cert. denied sub nom. Nagel Rice, LLP v. Volkswagen Grp. of Am.,
    Inc., 140 S. Ct. 305 (2019) (“Both [the] opening brief and [the] reply
    brief demonstrate that he is, in effect, asking us for an advisory opinion
    . . . . [The party] has no interest in violating a Federal Court injunction
    and merely seeks to assert his claim . . . free from jeopardy.”).

          Even if the Court were to decide this motion under Rule 60(b), as
    Defendants request, reconsideration is an “extraordinary remedy, to be
    used sparingly in the interests of finality and conservation of judicial
    resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003); see
    also Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
    F.3d 873, 880 (9th Cir. 2009) (“a motion for reconsideration should not
    be granted, absent highly unusual circumstances”). A motion for
    reconsideration may not be used to relitigate old matters or to raise
    arguments for the first time that reasonably could have been raised
    earlier in the litigation. Exxon Shipping Co. v. Baker, 554 U.S. 471,
    486 n.5 (2008); see also Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
    877, 890 (9th Cir. 2000). “Unhappiness with the outcome is not


                                        4
Case 2:20-cv-05581-DSF-GJS Document 57 Filed 10/29/20 Page 5 of 5 Page ID #:848




    included within the rule; unless the moving party shows that one of the
    stated grounds for reconsideration exists, the Court will not grant a
    reconsideration.” Roe v. LexisNexis Risk Sols. Inc., No. CV 12-6284
    GAF (EX), 2013 WL 12134002, at *2 (C.D. Cal. May 2, 2013).

          Defendants have not presented new facts, a change in the law, or
    “extraordinary circumstances beyond [their] control [that] prevented
    timely action to protect [their] interests.” Alpine Land & Reservoir Co.,
    984 F.2d at 1049; see also Martella v. Marine Cooks & Stewards Union,
    448 F.2d 729, 730 (9th Cir. 1971) (per curiam) (“In order to bring
    himself within the limited area of Rule 60(b)(6), a petitioner is required
    to establish extraordinary circumstances which prevented or rendered
    him unable to prosecute [the case].”).

           Instead, Defendants now seek to address the issue of
    territoriality, which they had an opportunity to raise in their briefing
    on the preliminary injunction. Defendants protest that the order
    contains a “geographically vague or overbroad enjoinment,” Mot. at 5,
    but do not point to any “extraordinary circumstances” that prevented
    them from raising this earlier. See Fantasyland Video, Inc. v. County
    of San Diego, 505 F.3d 996, 1005 (9th Cir. 2007). “Unhappiness with
    the outcome” does not justify relief. Roe, 2013 WL 12134002, at *2.
    Defendants do not meet the standards of Rule 60 by discussing issues
    they could have addressed months ago. See Exxon Shipping Co., 554
    U.S. at 486 n.5.

                           IV.    CONCLUSION

           Because Defendants’ motion seeks an advisory opinion instead of
    clarification, and because Defendants have not presented new facts, a
    change in the law, or extraordinary circumstances warranting relief,
    Defendants’ motion for clarification or amendment of the preliminary
    injunction is DENIED.

        IT IS SO ORDERED.                   ___________________________
                                            Dale S. Fischer
     Date: October 29, 2020                 United States District Judge



                                        5
